             Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   NORTHERN DIVISION

INTERNATIONAL PAINTERS AND ALLIED                              )
   TRADES INDUSTRY PENSION FUND                                )
TIM D. MAITLAND, in his official capacity as                   )
   a fiduciary,                                                )
FINISHING TRADES INSTITUTE                                     )
   F/K/A INTERNATIONAL UNION OF PAINTERS                       )
   AND ALLIED TRADES JOINT APPRENTICESHIP                      )
   AND TRAINING FUND,                                          )
POLITICAL ACTION TOGETHER FUND, and                            )
PAINTERS AND ALLIED TRADES LABOR                               )
   MANAGEMENT COOPERATION INITIATIVE                           )
7234 Parkway Drive                                             )
Hanover, MD 21076                                              )
                                                               )
                                        Plaintiffs,            )       CIVIL ACTION NO.
        v.                                                     )
                                                               )
K & K Painting, Inc.                                           )
1704 Joplin Street                                             )
Baltimore, MD 21224                                            )
                                                               )
                                        Defendant              )



                                            COMPLAINT

        Plaintiffs, by undersigned counsel, complain as follows.

                                           JURISDICTION

        1.        This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§§1132, 1145; 29 U.S.C. §185(a); and/or 28 U.S.C. §1331. The claims asserted are all made

under federal statutes or federal common law, but the supplemental jurisdiction of the Court

under 28 U.S.C. §1367(a) also extends to any claims that are found to lie under state law.




700086_1.doc
PTINTF.35742.pl
             Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 2 of 10



        2.        A copy of this Complaint is being served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C.

§1132(h) .

                                               VENUE

        3.        Venue lies in the District of Maryland under 29 U.S.C. §1132(e)(2), 29 U.S.C.

§185(a) and/or 28 U.S.C. §1391(b).

                                              PARTIES

        4.        Plaintiff International Painters and Allied Trades Industry Pension Fund (“Fund”

or “Pension Fund”) is a trust fund established under 29 U.S.C. §186(c)(5). Its Trustees are the

“named fiduciary,” “plan administrator” and “plan sponsor” and each is an individual

“fiduciary,” within the meaning of 29 U.S.C. §§1102(a), 1002(16), (21), for the International

Painters and Allied Trades Industry Pension Plan (“Pension Plan”). The Pension Plan is also

known as and referenced as “IUPAT Union and Industry Pension Plan” and I.U.P.A.T. Union

and Industry National Pension Fund” and “Pension Fund” in the Labor Agreements relating to

this complaint.

        5.        The Pension Plan is a “multiemployer plan,” “employee benefit plan” and

“employee benefit pension plan” within the meaning of 29 U.S.C. §§1002(37), (2) and (3) which

is administered and has its principal place of business in this district at the address for the Fund

in the caption of this Complaint.

        6.        Plaintiff, Tim D. Maitland (“Maitland” and, together with “Fund,” “Plaintiffs”) is a

fiduciary of the Funds within the meaning of 29 U.S.C. §1002(21) with respect to collection of

contributions due the Funds and related matters. He has a business address as listed in the caption




700086_1.doc
PTINTF.35742.pl
             Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 3 of 10



and is authorized to bring this action on behalf of all Trustees of the Fund and the Funds as

organizations.

        7.        The Fund and Maitland are authorized collection fiduciary(ies) and agent(s) for:

                  (a)    the Pension Plan,

                  (b)    the Finishing Trades Institute f/k/a International Union of Painters and Allied

Trades Joint Apprenticeship and Training Fund (“FTI”), and

                  (c)    the Ancillary Funds identified below.

        8.        FTI is a trust fund established under 29 U.S.C. §186(c)(5) and is a “multiemployer

plan” and “employee benefit plan” and “employee welfare benefit plan” within the meaning of 29

U.S.C. §1002(37), (1), and (3). The FTI maintains its principal place of business and is administered

from an office in this district and is also known as and referenced as “I.U.P.A.T. Finishing Trades

Institute” in the Labor Agreements relating to this complaint.

        9.        The Political Action Together Fund, which includes the Political Action Together

– Legislative and Educational Committee and Political Action Together – Political Committee

(jointly or severally, “PAT Fund”), which is an unincorporated association or fund established

pursuant to 2 U.S.C. §431 et seq. by the International Union of Painters and Allied Trades for the

purpose of advancing the political interests of its members by lawfully influencing the selection,

nomination, election and/or appointment of individuals for political office. The PAT Fund is also

known as and referenced as “IUPAT Political Action Together” in the Labor Agreements relating

to this complaint.

        10.       The Painters and Allied Trades Labor Management Cooperation Initiative

(“LMCI”), is an entity that performs certain employer association functions, but is also an

unincorporated organization established under 29 U.S.C. §186(c)(9). The LMCI is also known as


700086_1.doc
PTINTF.35742.pl
             Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 4 of 10



and referenced as “I.U.P.A.T. Labor management Cooperation Initiative” in the Labor

Agreements relating to this complaint.

        11.       The PAT Fund and LMCI are jointly or severally referenced as “Ancillary Funds”

 and maintain their principal place of business and are administered from an office in this

 district.

        12.       The Fund and Maitland, in their capacity as authorized collection fiduciary(ies)

 and agent(s) sue on behalf of the Pension Plan, the Annuity Plan, the PAT Fund, FTI and

 LMCI.

        13.       The Fund, Pension Plan, Annuity Plan, FTI and, as allowed by law, LMCI, are

 jointly or severally referenced as the “ERISA Funds.” The ERISA Funds, LMCI and PAT Fund

 are hereinafter jointly or severally referenced as the “Funds.” The Funds and Maitland are

 hereinafter jointly or severally referenced as “Plaintiffs.”

        14.       Defendant, K & K Painting, Inc. (“Company”) is a corporation and an employer in

an industry affecting commerce within the meaning of 29 U.S.C. §§152(2), (6) and (7), 1002(5),

(11) and (12) with a business office at the address listed in the caption. The Company does

business with the Fund that is sufficient to create personal jurisdiction over the Company in this

district and a substantial part of the events or omissions giving rise to the claim occurred from

transactions with the Funds’ office(s) in this district.

        15.       Defendant, K & K Painting, Inc. (“Company”) and together with Company,

“Defendants”) is an individual and an owner, officer, agent or managing agent of Company with

a business or residential address as listed in the caption.

        16.       The Company does business with the Funds that is sufficient to create personal

jurisdiction over the Company in this district and a substantial part of the events or omissions


700086_1.doc
PTINTF.35742.pl
          Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 5 of 10



giving rise to the claim occurred from transactions with the Funds’ office(s) in this district.


                                         COMMON FACTS

        17.       At all times relevant to this action, the Company was party to or agreed to abide

by the terms and conditions of a collective bargaining agreement(s) (singly or jointly, “Labor

Contracts”) with one or more local labor unions or district councils affiliated with the

International Union of Painters and Allied Trades, AFL-CIO, CLC (the locals, district councils

and International being referred to jointly as “Union”). A true and correct copy of the cover page,

table of contents, contribution provisions and joinder or signature page of the Labor Contract is

attached as Exhibit 1.

        18.       The Company also signed or agreed to abide by the terms of the Agreement and

Declaration of Trust of the Fund (“Trust Agreement”), made between certain employers and

employee representatives in an industry(ies) affecting interstate commerce to promote stable and

peaceful labor relations, and the plan documents for the ERISA Funds. A true and correct copy

of the Trust Agreement for the Fund is attached as Exhibit 2. True and correct copies of the cover

page, table of contents, §§3.08, 10.07, 10.08, and 10.11 and signature page of the Pension Plan

are attached as Exhibit 3.

        19.       Under the Labor Contracts, Trust Agreement, plan documents of the ERISA

Funds or other documents, the Company agreed:

                  (a)    To make full and timely payment on a monthly basis to the Funds, as

required by the Labor Contracts, Trust Agreement and plan documents. Ex. 1, pp. 17-25 (Art.

XXI); Ex. 2, p.15 (Art.VI, §2); Ex. 3, §10.07.




700086_1.doc
PTINTF.35742.pl
          Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 6 of 10



                  (b)    To file monthly remittance reports with the Funds detailing all employees

or work for which contributions were required under the Labor Contract. Ex. 1, pp. 17-25 (Art.

XXI); Ex. 2, pp.15-16 (Art.VI, §§3, 5).

                  (c)    To produce, upon request by the Funds, all books and records deemed

necessary to conduct an audit of the Company’s records concerning its obligations to the Funds

and to pay the cost of the audit if found to be delinquent or in violation of the Trust Agreement or

Plan. Ex. 1, pp. 17-25 (Art. XXI); Ex. 2, pp.16-17 (Art.VI, § 6).

                  (d)    To pay liquidated damages, interest, audit costs, and all costs of litigation,

including attorneys’ fees, expended by the Funds to collect any amounts due as a consequence of

the Company’s failure to comply with its contractual and statutory obligations described in

Subparagraphs (a), (b) and (c). Ex. 1, pp. 17-25 (Art. XXI); Ex. 2, pp. 16-17 (Art.VI, §§4, 6); Ex.

3, §§10.07, 10.11.

        20.       All conditions precedent to this lawsuit or the relief it seeks have been satisfied.

              COUNT I - CONTRIBUTIONS UNDER ERISA - SUM CERTAIN

                                            ERISA FUNDS

                                                    v.

                                              COMPANY

        21.       The allegations of Paragraph 1 through 20 are incorporated by reference as if fully

        restated.

        20.       Based on information currently available to the ERISA Funds, Company has

failed to pay amounts due under the Labor Contracts, Trust Agreements and Plan from January 1,

2015 through May 31, 2018 in at least the sum of $257,690.36 in violation of 29 U.S.C. §1145,

as detailed on the attached Exhibit 4.


700086_1.doc
PTINTF.35742.pl
          Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 7 of 10



        22.       The ERISA Funds are adversely affected and damaged by the Company’s

violation of 29 U.S.C. §1145.

        WHEREFORE, Plaintiffs ask that the Court:

        (1)       Enter judgment against Company in favor of the Plaintiffs, for the benefit of the

ERISA Funds, for at least the sum certain amount plus any additional amounts which may

become due during the pendency of this lawsuit, together with interest at the rate(s) prescribed by

26 U.S.C. §6621 from the due date for payment until the date of actual payment, liquidated

damages equal to the greater of the interest on the unpaid contributions or liquidated damages

provided by the documents governing the ERISA Funds or statute, the cost of any audit and

reasonable attorneys’ fees and costs incurred in this action or the collection or enforcement of

any judgment all as provided under the Trust Agreements, plan documents of the ERISA Funds,

and 29 U.S.C. §1132(g)(2).

        (2)       Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

                                         COUNT II - AUDIT

                                             PLAINTIFFS

                                                    v.

                                              COMPANY

        23.       The allegations of Paragraphs 1 through 22 are incorporated by reference as if

fully restated.

        24.       The amount of contributions the Company is required to pay to the Funds is based

upon hours worked and paid to employees performing work covered by the Labor Contracts.




700086_1.doc
PTINTF.35742.pl
          Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 8 of 10



        21.       The Funds are without sufficient information or knowledge to plead the precise

nature, extent and amount of the Company’s delinquency because the books, records and

information necessary to determine this liability are in the exclusive possession, custody and

control or knowledge of the Company.

        22.       Computation of the precise amount of an employer’s delinquency is best achieved

by an audit of the employer’s books and records to compare them to contractually-required

remittance reports submitted by the employer.

        23.       An audit for the period January 1, 2015 through October 31, 2017 revealed a

substantial delinquency based on the Company’s failure and/or refusal to report and remit

contributions on hours worked. Company has reported but not remitted payment for

contributions for the period November 1, 2017 through May 31, 2018. The Funds believe and

therefore, aver that such conduct is likely continuing for periods on and after May 31, 2018

through the present and that an audit of Defendants’ payroll books and related records for such

period will be the only means to determine precisely the amounts of any additional delinquency.

        24.       The Company is required by the Labor Contracts, Trust Agreements, plan

documents of the ERISA Funds and/or applicable law to permit the Funds to audit its records, to

cooperate in determining the contributions due the Funds and to pay the cost of the audit if found

to be delinquent.

        25.       The Funds and their fiduciaries or officers are adversely affected or damaged by

the lack of an audit as, among other things, they have a duty to audit and confirm amounts due

from contributing employers.




700086_1.doc
PTINTF.35742.pl
           Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 9 of 10



         26.      The Funds and their fiduciaries or officers have no adequate remedy at law for

lack of an audit as the calculation of any damages suffered as a result of the breach requires an

audit.

         WHEREFORE, Plaintiffs ask that the Court:

         (1)      Enjoin the Company, its officers, agents, servants, employees, attorneys and all

others in active concert or participation with them to permit an audit of all records under the

actual or constructive control of the Company and, in the absence of records, to cooperate in

alternative methods for the determination of work for which contributions are due.

         (2)      Order the Company to pay for an audit by a Certified Public Accountant chosen

by the Funds, and

         (3)      Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

               COUNT III - CONTRIBUTIONS UNDER ERISA AFTER AUDIT

                                            ERISA FUNDS

                                                    v.

                                              COMPANY

         27.      The allegations of Paragraphs 1 through 26 are incorporated by reference as if

fully restated.

         28.      On information and belief, the Company has failed to make contributions to the

ERISA Funds in violation of 29 U.S.C. §1145 in a period not barred by an applicable statute of

limitations or similar bar.

         29.      The ERISA Funds are adversely affected or damaged by the Company’s violation

of 29 U.S.C. §1145.


700086_1.doc
PTINTF.35742.pl
          Case 1:18-cv-03395-ELH Document 1 Filed 11/02/18 Page 10 of 10



        WHEREFORE, Plaintiffs ask that the Court:

        (1)       After an audit, enter judgment against the Company in favor of Plaintiffs, for the

benefit of the Funds, for the contributions found due and owing by the audit, together with

interest at the rate(s) prescribed by 26 U.S.C. §6621 from the due date for payment until the date

of actual payment, liquidated damages equal to the greater of the interest on the unpaid

contributions or liquidated damages provided by the plan document(s) or statute(s), the cost of

the audit, and reasonable attorneys’ fees and costs incurred in this action and in connection with

any proceedings to enforce or collect any judgment all as provided under the Trust Agreements,

Plan and 29 U.S.C. §1132(g)(2).

        (2)       Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

                                                         Respectfully submitted,


Date: November 2, 2018                                   /s/ JAMES E. GOODLEY
                                                         James E. Goodley (Bar No. 18911)
                                                         MARC L. GELMAN*
                                                         Jennings Sigmond, P.C.
                                                         1835 Market St., 28th Fl.
                                                         Philadelphia, PA 19103
                                                         Phone: (215) 351-0613
                                                         Fax: (215) 922-3524


*Application for admission Pro Hac will be submitted at the appropriate time.




700086_1.doc
PTINTF.35742.pl
